Exhibit 10.33

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of September 30, 2005, among Kadant Lamort SAS, a
simplified joint stock company organized under the laws of France (the “Foreign
Subsidiary”), KADANT INC., a Delaware corporation (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions (the “Lenders”)
from time to time parties to the Credit Agreement, dated as of May 9, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined) by and
among the Borrower, the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the Foreign
Subsidiary as the Foreign Subsidiary Borrower to the Credit Agreement in the
manner hereinafter set forth; and

WHEREAS, this Joinder Agreement is entered into pursuant to subsection 5.3(b) of
the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. The Foreign Subsidiary hereby acknowledges that it has received and reviewed
a copy of the Credit Agreement, and acknowledges and agrees to:

(a) join the Credit Agreement as the Foreign Subsidiary Borrower, as indicated
with its signature below;

(b) be bound by all covenants, agreements and acknowledgments attributable to
the Foreign Subsidiary Borrower in the Credit Agreement; and

(c) perform all obligations and duties required of it by the Credit Agreement.

2. The Foreign Subsidiary hereby represents and warrants that the
representations and warranties with respect to it contained in Sections 4 and
5.4 of the Credit Agreement or which are contained in any certificate furnished
by or on behalf of it are true and correct on the date hereof.

3. The address and jurisdiction of organization of the Foreign Subsidiary is set
forth below:

 

Address:    Kadant Lamort SAS    39, rue de la Fontaine Ludot   
51300 Vitry-Le-François    France Attn:    President Telecopy:    +(33) 326 72
08 03 Telephone:    +(33) 326 74 80 80 Jurisdiction of organization:    France

4. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in New York, New York by its proper and duly
authorized officer as of the date set forth below.

Dated: September 30, 2005

 

KADANT LAMORT SAS , as the Foreign Subsidiary Borrower By:  

/s/ Alain Serres

Name:   Alain Serres Title:   President KADANT INC. By:  

/s/ Thomas M. O’Brien

Name:   Thomas M. O’Brien Title:   Executive Vice President & Chief Financial
Officer

ACKNOWLEDGED AND AGREED TO:

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Vice President